WARD, Circuit .Judge
(dissenting). The claimant’s defense is that the steamer was broken away from her moorings and collided with the vessels owned by the libelants as the result of vis major, without any contributing negligence on its part; i. e., that the accident was inevitable. The law applicable to the situation is perfectly simple, viz. the claimant, having proved the cause of the accident, was further hound to prove that it could not have been prevented by the exercise of due care on its part, which is care according to the circumstances. The Merchant Prince, L. R. Prob. Div. (1892) 179, followed in this circuit in The Edmund Moran, 180 Fed. 700, 104 C. C. A. 552, and many other cases.
Now here there was. no sudden emergency. The danger that the force of the increasing current and pressure of ice might tear the steamer adrift from her moorings was perfectly apparent, and had been so since early morning, and until 5 p. m., when the steamer went adrift. The city fire tugs were working to break up the ice jams all day, and if there was an ice jam down to the bottom of the stream at the Ohio street bridge some distance astern of the steamer the effect of the tugs breaking it loose was also apparent. Under such circumstances due care was a very high degree of care indeed.
It was in view of Jhis obvious situation that the master by 11 a. m. had put out heavy additional mooring lines. The large, half-loaded steamer at that lime must have been straining heavily on her original fasts. These additional lines, with onq exception, were put out arid tautened by hand power. Three men only were employed to handle the heavy cables, although there were 12 aboard. A 10-inch manila hawser were tautened by a tackle on the windlass. It seems perfectly clear that the strain on the other additional 6 and 8-inch lines could not have been equalized with that on the original lines by hand power. The only way it could have been accomplished would have been by slacking the original lines, letting the steamer go astern on the current, and then making fast all the lines. This was not done.
That 7 or 8 lines, even if the strain were equalized, could all pari at the same time, I do not believe; but, as the court relies upon the testimonv of the master on this point, I will state it as follows:
“A. As the ice moved, onr moorings parted practically at the same time, and we started with the ice. * * *
“Q. Now, when ic comes down to the time of the actual breaking away, which line parted first? A. They parted so near all together that it wouid be impossible to say which went first. * * *
*198“Q. Then the forward lines parted first—leave it that way. How long afterwards did the after lines part? A. About a second or some such a matter. * * *-
“Q. Of the manila lines and cable forward you cannot tell us which ones parted first? A. No, sir.
“Q. And within what space of time did they all part? A. Practically like snapping your finger.
“Q. You can’t tell us whether the harbor towline went before the big 10-inch hawser? A. No. * * *
“Q. Give us the maximum time from the time the first line parted until all your lines forward- were gone; was it half a second? A. Half a second was a very small period of time.
“Q. You said you thought the after lines went within a second of the forward lines? A. Yes.
“Q. How much time was there from the time the first forward line parted and the last? A. The space of time was very short; that is about as close as I could give it to you; I couldn’t say positively as to the time. * * *
' “Q. There was no way you could tell, from the sound of the parting and from the appearance and ,the movement of the lines, as to whether the cables held as long as the manila.lines, or not? A. I was more concerned with trying to get her stopped than the time it took to part them.”
Estimates of time are uncertain at the best. The master’s estimate was not likely to be very accurate in such an emergency as this, nor did he pretend to exactness. It seems to-me unreasonable to conclude from it that the strain on the lines must have been equalized. I am quite satisfied that it could not have been.
The next evidence as to want of care is in connection with the anchor. Being entirely without steam, the only thing left to stop the steamer, if sent adrift, was a 4,000-pound anchor hanging at the hawse pipe. Common prudence required the master to see that it was iñ complete readiness to go. I think he ought to have kept one of his 12 men standing by to open the compressor instantly. When the lines parted, he immediately sent the mate from the forward deck to the windlass room to do so. There is evidence from which it might be inferred, as the opinion of the court does infer, that the lanyard which held up the riding pawl had been parted by the flying end of some part of the lines, and the pawl dropped upon the anchor chain lying in the wildcat. However, the mate, without stopping to see whether the chain yvas clear, opened the compressor and the chain was immediately stopped by the pawl. The weight of the anchor made it impossible to free the chain in time to let the anchor go before the collision.
It is true that the bottom where the steamer lay was rocky, and the anchor might not have taken hold; but she went for a long distance before the collision over a mud bottom, which was good holding ground, and who can say the anchor would not have stopped her way? In this particular, too, there was lack of care according to the circumstances.
It is significant that, out of, 19 vessels moored on either side of the Buffalo river, only the Minch was broken from her moorings by the force of the current and the ice.
I think the decree should be reversed.